Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2019

                                      No. 04-18-00918-CV

                IN THE INTEREST OF Z.O.M. AND K.R.M., CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008CI09446
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        Appellants’ brief was originally due to be filed on March 1, 2019. This court granted
appellants’ first motion for extension of time, extending the deadline for filing the brief to April
1, 2019. On March 22, 2019, appellants filed a motion requesting an additional extension of time
to file the brief until May 1, 2019, for a total extension of sixty-one days. The motion is
GRANTED, however, this is the final extension of time appellants will be granted.
Appellants’ brief must be filed by May 1, 2019.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court